Citation Nr: 0941955	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

4.  Entitlement to service connection, to include on a 
secondary basis, for metabolic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The issue of service connection for tinnitus is addressed in 
the instant decision.  The remaining issues on appeal are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus originated during his period of 
service.


CONCLUSION OF LAW

The Veteran's tinnitus is due to a disease or injury that was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the Veteran in March 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The service treatment records are silent for any reference to 
tinnitus.

The Veteran attended a VA examination in March 2006.  He 
complained of tinnitus he explained had begun over 30 years 
ago.  He reported noise exposure in service from aircraft and 
helicopters, large trucks, small arms fire, and large gun 
fire.  He reported civilian noise exposure from farming, 
truck driving, heavy equipment and hunting.  The examiner did 
not offer an opinion as to the etiology of the tinnitus.

During a July 2008 VA examination, the Veteran reported 
exposure to artillery noise, "blasts", occasional aircraft 
noise, occasional mortar rounds, occasional grenade 
explosions during basic training, and motor pool noise.  He 
also reported exposure to loud noise of some type as a 
military policeman.  He explained that he did not use hearing 
protection in service.  He reported his civilian noise 
exposure as encompassing logging equipment and driving a 
truck.  He also reported recreational noise exposure for 
which he used ear plugs.  The Veteran indicated that he 
noticed tinnitus in service.

In a September 2008 addendum, the examiner explained that it 
was not possible to determine the etiology of the Veteran's 
tinnitus using current clinical technologies.  He explained 
that etiology is typically inferred from patient history.  He 
noted that at the July 2008 examination the Veteran reported 
significant military and civilian noise exposure, and the 
onset of tinnitus as in service, but that at the March 2006 
VA examination the Veteran had indicated that the tinnitus 
began over 30 years ago.  The examiner interpreted this as a 
conflicting report of onset by the Veteran, and concluded 
that the tinnitus was most likely the result of a combination 
of military and civilian noise exposure, but that it was not 
possible to determine the precise etiology of the tinnitus 
without resort to mere speculation.

In statements on file, the Veteran reports noise exposure 
from heavy vehicles, helicopters, and firearms during basic 
training.  His DD Form 214 shows that he served as a military 
policeman, with no combat decorations.

The service treatment records are silent for any reference to 
tinnitus.  The Board finds it likely, however, that the 
Veteran in the course of his duties as a military policeman 
in the 1960s would have been exposed to acoustic trauma at 
least from small arms fire during basic training and on the 
practice range.

Although the July 2008 examiner believed the Veteran's 
accounts of the onset of tinnitus were conflicting, the Board 
points out that noting the onset of tinnitus more than 30 
years prior to March 2006 is not necessarily inconsistent 
with that account offered in July 2008 that the tinnitus 
began in service.  Given that the July 2008 examiner 
explained that the etiology of the Veteran's tinnitus in this 
case would be dependent on the Veteran's account of the 
onset, and as the examiner ultimately believed in any event 
that the tinnitus was likely caused at least in part by noise 
exposure during service, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the Veteran's current tinnitus originated during his 
period of service.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for hearing loss, 
hypertension, and for metabolic syndrome.

With respect to hearing loss, during a July 2008 VA 
examination, the Veteran reported noticing hearing loss in 
service.  Audiometric testing disclosed the presence of 
hearing loss for VA purposes.  The examiner did not address 
the etiology of the hearing loss or tinnitus.  

In a September 2008 addendum, the examiner noted that the 
service treatment records contained audiometric findings 
which were within normal limits.  He concluded that given 
those normal findings, it was not likely that the Veteran's 
hearing loss was due to noise exposure in service.

In Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Regulation 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit determined that 
it was error for the Board to rely on a medical opinion which 
was based solely on the absence of contemporaneous medical 
evidence, and which failed to address whether the appellant's 
own statements could present sufficient evidence of etiology.  
Buchanan, 451 F.3d at 1336.  As already noted, the Court in 
Hensley specifically held that the failure of audiometric 
test results in service to demonstrate the current regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 is not fatal to establishing service 
connection.

Given that the September 2008 addendum relied solely on the 
absence of hearing loss on audiometric examination in 
service, and did not address the Veteran's own contentions 
regarding hearing loss or any evidence after service, the 
Board finds that further VA examination of the Veteran is 
necessary.

As to service connection for hypertension and metabolic 
syndrome, the Veteran attended a VA examination in February 
2006.  He reported being diagnosed as having diabetes around 
1998, but noted that he did not require medication until 
2004.  He reported that he developed hypertension around 
2002, but was unsure whether he had the disorder before that 
time.  The Veteran reported that he had hyperlipidemia.  The 
examiner noted that the Veteran had metabolic syndrome based 
on the presence of diabetes mellitus, hypertension, 
hyperlipidemia, and the right amount of abdominal girth.

The Veteran's claims file was provided to a VA physician in 
April 2007 for a medical opinion concerning the etiology of 
the hypertension and metabolic syndrome.  The examiner 
explained that by definition, metabolic syndrome is present 
in individuals (such as the Veteran) who are obese, who have 
an abdominal girth of a certain size, and who have 
hypertension, hyperlipidemia, and diabetes mellitus.  He 
explained that the Veteran's diabetes mellitus was not itself 
the cause of the obesity, hypertension or hyperlipidemia 
because the diabetes diagnosis was first established in 1998, 
and because the disorder did not require treatment with 
medication for a number of years.  The examiner noted that 
the Veteran had been obese from at least as far back as 1998, 
and probably before diabetes was present.  He noted that the 
Veteran believed he was first treated for hyperlipidemia in 
the 1990s, and for hypertension in 2000 or 2001.  The 
examiner concluded that the Veteran's obesity was the 
underlying precipitant of the diabetes, and not the reverse, 
that the hyperlipidemia was secondary to the diabetes; and 
that because the diabetes was not severe enough to require 
medication until several years after the first diagnosis of 
hypertension, the diabetes was not a cause of the 
hypertension.  The examiner ultimately concluded that 
although the Veteran did have metabolic syndrome, it was not 
caused by or a result of diabetes mellitus.  The examiner 
notably did not address whether diabetes had chronically 
worsened any hypertension or metabolic syndrome.

The representative contends that the February 2006 
examination and April 2007 VA opinion are inadequate because 
they did not address whether the hypertension and metabolic 
syndrome are due to service, including to exposure to 
herbicides therein.  He also suggests that consideration 
should be given to whether any of the Veteran's service-
connected disorders played a role in the development of 
either disability.  Given that those theories of service 
connection are reasonably raised in the record, and as the 
April 2007 opinion did not address whether either of the 
Veteran's two service-connected disorders (diabetes mellitus 
and adenocarcinoma of the prostate) aggravated the 
hypertension or metabolic syndrome, the Board agrees that 
further VA examination is necessary.

As final matters, the Board notes that the representative 
contends the Veteran served in combat, and that therefore the 
provisions of 38 U.S.C.A. § 1154(b) are for application.  He 
references, but did not provide copies of several articles he 
contends provide "empirical evidence that exposure to combat 
causes heart related disorders in veterans."  

The Board finds it interesting that the Veteran himself has 
not once alleged that he participated in combat.  His DD Form 
214 shows that he served as a military policeman, and he 
received no awards or decorations suggesting participation in 
combat.  He has referenced exposure to noise from mortars, 
grenade explosions, small arms fire, and large guns, but has 
not at any point suggested that such exposure was during 
combat.  In fact, he specifically noted that the small arms 
fire and grenade explosions occurred during basic training.  
On remand, the Veteran is invited to specifically indicate 
whether he was involved in combat during service.

As to the articles referenced by his representative, the 
Veteran and the representative are advised that VA's duty to 
assist does not extend to researching and photocopying 
multiple articles that the representative, a layperson, 
believes is supportive of the claim, particularly as he does 
not allege that the articles are other than general in nature 
or that the articles purport to address the Veteran's 
particular medical situation.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  The Veteran and his representative are 
invited to submit copies of any articles they believe should 
be considered by VA in this appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the Veteran a VA 
audiological examination by a person with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral hearing loss.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  After 
examination of the Veteran and review of 
the pertinent evidence on file, including 
the Veteran's statements, the examiner 
must opine whether it is at least as 
likely as not that the Veteran's 
bilateral hearing loss is etiologically 
related to the Veteran's period of active 
service or was manifest within one year 
of discharge therefrom.  The claims 
folder must be made available to the 
examiner for proper review of the medical 
history. 

2.  The RO should also afford the Veteran 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
hypertension; and the nature and etiology 
of any metabolic syndrome.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  With 
respect to any hypertension identified, 
the examiner must opine whether it is at 
least as likely as not that the 
hypertension is etiologically related to 
the Veteran's period of active service or 
was manifest within one year of discharge 
therefrom.  The examiner should also 
provide an opinion as to whether the 
hypertension was caused or chronically 
worsened by the Veteran's service-
connected diabetes mellitus and/or 
adenocarcinoma of the prostate.  

With respect to any metabolic disorder 
identified, the examiner must opine 
whether it is at least as likely as not 
that the metabolic disorder is 
etiologically related to the Veteran's 
period of active service.  The examiner 
should also provide an opinion as to 
whether the metabolic disorder was caused 
or chronically worsened by the Veteran's 
service-connected diabetes mellitus 
and/or adenocarcinoma of the prostate.  
The claims folder must be made available 
to the examiner for proper review of the 
medical history. 

The claims folder must be made available 
to the examiner for proper review of the 
medical history. 

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


